Citation Nr: 0602090	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In November 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  

The additional evidence noted above included two statements 
from social workers; one who noted that the veteran was 
unemployed due to his PTSD, and one who noted that the 
veteran was unemployed due to his psychiatric conditions 
which include PTSD, major depressive disorder, and anxiety 
disorder.  As it is unclear whether the veteran wishes to 
make a claim for TDIU benefits, this matter is REFERRED to 
the RO for appropriate action.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
RO in July 1993; the decision was not appealed.

2.  Evidence submitted subsequent to the July 1993 decision 
is not cumulative of evidence previously of record, bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1993 decision which denied a claim for service 
connection for PTSD is final. 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§  3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  To that end, the Board notes that it is 
expected that when the claim is returned to the RO for 
further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2005)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

The Board notes that by a June 2003 rating decision, the RO 
adjudicated the veteran's claim for service connection for 
PTSD on the merits.  On appeal, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants reopening the claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

At the time of the July 1993 decision, the evidence of record 
consisted of the veteran's DD Form 214 and a statement from 
the veteran's spouse.  The evidence submitted since the July 
1993 decision includes a letter from NPRC verifying 
entitlement to National Defense Service Medal, Vietnam 
Service Medal with 2 bronze service starts, Republic of 
Vietnam Campaign Ribbon w/Device (1960), and Expert Badge 
with Rifle Bar; the veteran's service medical records and 
personnel records; a January 2004 stressor statement; VA 
treatment records from November 2002 to March 2004 indicating 
diagnosis of PTSD; Social Security Disability records; 
statements from three VA mental health workers indicating 
that the veteran suffers from PTSD due to combat experiences 
and that he is unemployable due to his psychiatric conditions 
which include PTSD; a January 2002 VA examination; and the 
veteran's statements including testimony presented at a 
November 2005 travel board hearing.

The evidence received since the July 1993 decision was not 
previously of record, and it bears directly and substantially 
upon the specific matter under consideration. There is now 
medical evidence diagnosing PTSD, as well as some alleged 
stressors from the veteran.  It is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).  Accordingly, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.     




ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the veteran 
has been afforded every possible consideration. The claim for 
service connection for PTSD is remanded to ensure full and 
complete compliance with the duty-to-assist provisions 
enacted by VCAA.

The veteran contends that he suffers from PTSD as a result of 
stressful incidents in service.  

The basis of the RO's denial of the claim for service 
connection for PTSD was, at least in part, the lack of any 
evidence corroborating the alleged stressor and the lack of 
specific information from the veteran that would allow his 
stressor to be corroborated.  

At the November 2005 travel board hearing, the veteran 
testified that his main base in Vietnam was in Plei Ku, that 
he was with the 293rd company of combat engineers, that his 
unit was frequently subjected to incoming mortar rounds and 
that people he knew were killed by incoming fire, that one 
such incident occurred around the time that a falling box 
injured his foot and that he witnessed a friendly fire 
incident in which a fellow soldier, by the last name of 
Lastic or Lastix, was killed toward the end of the veteran's 
tour.  The veteran's personnel records show that between 
August 15, 1970 and October 13, 1970, the veteran was a 
combat engineer with Company D 20th Engineer Battalion (Cbt) 
in Vietnam.  The veteran's service medical records indicate 
that he injured his foot on August 27, 1970 when he dropped a 
cement form on top of right foot.  An attempt should be made 
to verify the above claimed stressful incidents.  

In addition, the veteran routinely receives treatment at a VA 
facility; therefore, it is the Board's opinion that the RO 
should take this opportunity to obtain the most recent VA 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is hereby REMANDED for the following 
actions:

1. Obtain the veteran's medical records 
from the Brooklyn HHS for treatment for 
PTSD from April 2004 to the present. 
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.  

2.  Ask the veteran to submit any 
evidence in his possession relevant to 
this claim.

3.  Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and ask them to provide the 
veteran's unit records for January to 
March 1970 and from August to October 
1970 and provide any available 
information that might corroborate the 
veteran's alleged in-service stressors, 
such as the death of an individual with a 
last name such as Lastic or Lastix in 
September or October 1970.  The veteran's 
personnel records show that between 
August 15, 1970 and October 13, 1970, he 
was a combat engineer with Company D 20th 
Engineer Battalion (Cbt) in Vietnam.

 4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


